DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE filed on 02/02/2021.
Claims 1-26 are currently pending and have been examined.

Allowable Subject Matter

Claims 1-26 are allowed.  See Reasons for Allowance under separate heading.

Information Disclosure Statement

The IDS filed on has been considered.  An initialed copy of the form 1449 is enclosed herewith.












Reasons For Allowance

The following is an Examiner's statement of reasons for allowance:

The Examiner has carefully reviewed the Applicants arguments and assertions filed on 11/23/2020.  Based upon the Applicants arguments and assertions, the Examiner is persuaded by and agrees with the Applicant. With regard to the rejections under 35 USC § 101 based upon the Alice Corporation Pty. Ltd. v. CLS Bank guidelines, the Examiner finds that the claimed invention amounts to significantly more than a judicial exception or an abstract idea. Also, the claimed invention demonstrates a practical application.  Specifically, mobile advertising.  Any rejection under 35 USC § 101 are withdrawn.
With regard to the rejections under 35 USC § 103, the Examiner has carefully reviewed the Applicants responses filed on 11/23/2020.  Based upon the Applicants arguments and assertions, the Examiner is persuaded by and agrees with the Applicant.  The assertions and arguments provided by the Applicant credibly declare that the independent claims and the limitations contained therein are allowable either in part or taken as a whole over the prior art of record.
None of the art of record, taken individually or combination, disclose at least the method step or system components contained within the independent claims.  The prior art of record fails to fully disclose or reasonable teach the independent claims as a whole.
The IDS filed on 02/02/2021 has been considered.  After careful review, the Examiner did not notice any provided reference that substantially and fairly taught and/or disclosed the claimed invention in part or as a whole.  







Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

MARUOKA (JP 07021159 A). MARUOKA generally discloses a method/system that by and large reads on and is related to the instant invention. “To edit a following text without being aware of the text and a character area which is varied in size at the time of the editing of the following text by automatically generating a frame area in which characters in a specified range can be put. When the frame is automatically generated in a function selecting process by specifying the range of character strings of the text, 'generation' is selected and when the frame is automatically resized by specifying the point size of the characters in the frame which is already generated, 'variation' is selected.  When 'generation' is selected, character size is specified.  Then the range of the document to be specified as an index is specified with a cursor.  When 'variation' is selected, which frame is varied is specified with a pointing device and character size is specified.  Thus, the frame of specified point size is automatically generated, so the text can be edited without being aware of the size-varied character area.”

LI et al. (WO 2010/003129 A2).   LI et al generally discloses a method/system that by and large reads on and is related to the instant invention.  A method to support efficient, interactive, and fuzzy search on text data includes an interactive, fuzzy search on structured data used in applications such as query relaxation, autocomplete, and spell checking, where inconsistencies and errors exist in user queries as well as data.  It utilizes techniques to efficiently and interactively answer fuzzy queries on structured data to allow users to efficiently search for information interactively, and they can find records and documents even if these records and documents are slightly different from the user keywords.”





AHN et al. (WO 2010/123242 A2).  “The present invention relates to an electronic template converting method, to an apparatus, and to a recording medium.  The present invention provides an electronic template converting apparatus comprising: a template conversion request receiving unit which receives a request document and an electronic template conversion request; a request document analyzing unit which analyzes the request document, generates analysis information based on the result of the analysis, and verifies whether or not the request document is validated based on the analysis information and predetermined reference information; a standard document generating unit which, if it is verified that the request document is validated, converts the request document based on predetermined reference information to generate a standard document; a converted document generating unit which, when conversion formation information is input, converts the standard document in accordance with conversion formation information to generate a converted document; and a converted document providing unit which provides the converted document in response to the electronic template conversion request.  The present invention converts electronic documents of a wide variety of forms or formats into standard documents, and provides the converted documents, to thereby enable the smooth exchange of electronic documents and business handling.  Further, the present invention converts a standard document into a document having a format which can satisfy a user request, and provides the user with the converted document, to thereby improve user convenience.”










Mobile Marketing Association. Rich Media Mobile Advertising Guidelines. (08 February 2011).  Retrieved online 12/29/2020.  https://www.mmaglobal.com/files/rmma.pdf.
“Developers and content providers are also coming to mobile skilled on the underlying Rich Media techniques from years of Web 2.0 experiences as well from having run and monitored trials in countries that already boast fast mobile broadband access, but despite this still need to overcome the considerable issues created by a fragmented mobile device population. Support of Rich Media features on mobile devices varies by manufacturer, model and even between software releases of the same device. With online wired media you may be tackling rollout on 6 browsers. By comparison, on mobile you may well be tackling in excess of 600+ flavors. The result can be a disappointing user experience or even mobile device system crashes. Working with an experienced RMMA solution provider is therefore recommended. Careful testing prior to deployment and further industry alignment around Rich Media capabilities supported on mobile devices is necessary.”

GOOGLE Maps Platform.  Autocomplete for Addresses and Search Terms.  (October 08, 2013).  Retrieved online 12/27/2020.  https://developers.google.com/maps/documentation/javascript/places-autocomplete

Queen's University Belfast.  IT Training and Assessment Unit.  (June 2012). Retrieved online 12/27/2020  https://www.qub.ac.uk/directorates/media/Media,300678,en.pdf









James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)